Citation Nr: 1760661	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for high cholesterol. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for plantar fasciitis of the left foot.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for low back disability.  

7.  Entitlement to service connection for bilateral shoulder disability.

8.  Entitlement to service connection for bilateral elbow disability.

9.  Entitlement to service connection for right hip disability.

10.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to April 1982, from April 1982 to April 1995, from May 1999 to August 1999, and from September 2006 to October 2006. 

These matters come before the Board of Veterans' Appeals on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge during a hearing.  A transcript of the hearing is associated with the claims folder.

Following the May 2014 Supplemental Statement of the Case, additional evidence was submitted by the Veteran in May 2017 with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2017).  In June 2017, additional evidence was received by VA, which did not include a waiver.  However, such a waiver is not required as the additional evidence is not related to the issue adjudicated herein.  

The issues of entitlement to service connection for hypertension, service connection for sleep apnea, service connection for right knee disability, service connection for low back disability, service connection for bilateral shoulder disability, and service connection for right hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On the record at the May 2017 hearing, the Veteran requested withdrawal of the appeal as to the issues of entitlement to service connection for plantar fasciitis of the left foot, bilateral elbow disability, and hearing loss.

2.  High cholesterol is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for plantar fasciitis of the left foot are met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for bilateral elbow disability are met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for hearing loss are met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  

Following certification of the appeals to the Board, on the record at the May 2017 hearing, the Veteran requested withdrawal of the issues of entitlement to service connection for plantar fasciitis of the left foot, bilateral elbow disability, and hearing loss.  As the Board does not have jurisdiction to review the issues, they are dismissed.

High Cholesterol

The Veteran contends that he has high cholesterol that is related to his service. 
Although high cholesterol may be a risk or warning factor, high cholesterol is not a disability for VA purposes. 

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (an elevated cholesterol level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable).  As such, service connection for high cholesterol is not warranted. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The issue of entitlement to service connection for plantar fasciitis of the left foot is dismissed. 

The issue of entitlement to service connection for bilateral elbow disability is dismissed.

The issue of entitlement to service connection for hearing loss is dismissed.

Entitlement to service connection for high cholesterol is denied.


REMAND

Concerning the Veteran's service, he has alleged that he completed periods of active duty during his Reserve service.  The record contains a retirement points summary and the service records also include verified service dates until 2001.  However, the Veteran served with the Air Force Reserve until 2010.  The Board finds that additional remand is warranted for the AOJ to undertake any development necessary to verify the dates of any periods of active duty, active duty for training (ACDUTRA), and/or inactive duty for training ( INACDUTRA), other than previously verified service.

In addition, a new VA medical opinion is warranted concerning the issue of entitlement to service connection for hypertension.  A VA medical opinion was provided in August 2012.  The examiner noted that per available service treatment records from December 1981 to April 1995, there were no records pertaining to hypertension.  Medical records indicated that the Veteran was diagnosed with hypertension in March 1997 when he was not on active duty.  The examiner stated that there was no aggravation of the Veteran's hypertension in subsequent active service periods.  However, the examiner did not address repeated evaluations for high blood pressure in the service medical treatment records dated from December 1981 to April 1995 nor did the examiner provide reasoning as to why the hypertension was not aggravated.  Thus, a new opinion is required.

In addition, new VA opinions are required concerning sleep apnea, right knee disability, low back disability, bilateral shoulder disability, and right hip disability.  The Board recognizes that the April 2011 VA examiner opined that the conditions were related to active service-noting the Veteran's separation in 2010 as reasoning for the positive opinions.  However, as noted above, the Veteran's last verified period of active duty was in 2006 and additional verification of his service dates must be completed on remand.  Further, the Board recognizes the positive private medical opinions submitted by the Veteran concerning the low back and left shoulder disabilities; however, the opinions are insufficient to warrant an award of service connection at this time.  While the opinions relate the conditions to active service, there was insufficient reasoning.  Therefore, new opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter including release forms to identify any relevant VA and private medical treatment records.  

2.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and/or any other appropriate source to verify all periods of active duty, ACDUTRA or INACDUTRA completed during the Veteran's Air Force Reserve service.  All records and/or responses received should be associated with the claims folder.

3.  Request addendum medical opinions concerning the etiology of the claimed hypertension, sleep apnea, right knee disability, low back disability, bilateral shoulder disability, and right hip disability.  The claims folder must be made available for review.  Following review of the claims folder, the examiner must address the following:  

A)  Prior to the diagnosis of hypertension in March 1997, is it at least as likely as not (50 percent likelihood or higher) that any hypertension is related to or otherwise caused by active service, to include any period of ACDUTRA/INACDUTRA.  The examiner must address the elevated blood pressure readings.

B) Following the March 1997 diagnosis of hypertension, is it at least as likely as not (50 percent probability or higher) that the hypertension was aggravated by active service, to include any period of ACDUTRA/INACDUTRA.  

C) Is it at least as likely as not (50 percent likelihood or higher) that sleep apnea is related to active service, to include any period of ACDUTRA/INACDUTRA.

D) Is it at least as likely as not (50 percent likelihood or higher) that any right knee disability is related to active service, to include any period of ACDUTRA/INACDUTRA.

E)  Is it at least as likely as not (50 percent likelihood or higher) that any low back disability is related to active service, to include any period of ACDUTRA/INACDUTRA.

F) Is it at least as likely as not (50 percent likelihood or higher) that any bilateral shoulder disability is related to active service, to include any period of ACDUTRA/INACDUTRA.

G)  Is it at least as likely as not (50 percent likelihood or higher) that any right hip disability is related to active service, to include any period of ACDUTRA/INACDUTRA.

Rationale must be provided for each opinion reached.

4.  After completing the above requested development, and any other development deemed necessary, if any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response prior to return to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


